Exhibit 10.50

Application Letter for Drawing of Bank Loan Facility

 No. Jie 2005 Zong 1145042R-10

To: Shenzhen Branch, China Construction Bank

In accordance with the Comprehensive Credit Facility Agreement (No. Jie 2005
Zong 1145042R, hereinafter referred to as “Agreement”) entered into between your
company and us, namely, Shenzhen BAK Battery Co., Ltd., we would like to apply
for the drawing of the loan facility under the Agreement.

I. We would like to apply for the bank loan of RMB Twenty Million Yuan (RMB
20,000,000 yuan).

II. The term of this bank loan shall be six months.

III. The purpose of this bank loan is for production working capital.

IV. Interest Rate and Interest

(1)

Loan in RMB

 

 

1.

Interest Rate

The interest rate for the bank loan is 4.725% per month fixed for the whole bank
loan term.

2.

Penalty Interest Rate

The penalty interest rate is fixed at 9.45% per month in case that we use the
bank loan for purpose other than that stated in this application letter; 

The penalty interest rate is fixed at 7.0875% per month in case that we delayed
in repayment of the loan.

3.  The interest will be calculated from the date of transfer of the loan into
the account of the Borrower. The interest will be calculated by the day and the
daily interest = monthly interest/30 = annual interest/360. In case that we fail
to pay the interest on time, compound interest will be imposed from the next
day.

4. Payment of Interest

The interest will be paid monthly at the 20th day of each month.

--------------------------------------------------------------------------------




(2)  Loan in Foreign Currency

N/A

V.  Repayment Plan

We will repay the principal of the loan according to the following schedule:
Date: 13 February 2007,  Amount: RMB 20,000,000.00 yuan

VI. This letter shall come into effect once it is signed by the legal
representative (or authorized representative) of us and stamped with our company
chop. This letter is an appendix and an integral part to the Agreement. This
letter is irrevocable. We will perform our obligations strictly in accordance
with the Agreement and its appendix. Please review and approve our application.

VII. This letter has three counterparts.

Applicant: Shenzhen BAK Battery Co., Ltd. (stamped)
Legal Representative (person in charge): Xiangqian Li (signed)
Date: 14 August 2006

After examination, we approved the above application.
Shenzhen Branch, China Construction Bank (stamped)
Person in charge or authorized representative:
(signature):           /s/          
Date: 14 August 2006

2

--------------------------------------------------------------------------------